Exhibit 10.3

 

AMENDED AND RESTATED

SUPPLEMENTAL EMPLOYMENT AGREEMENT

 

This Amended and Restated Supplemental Employment Agreement (this “Agreement”)
is dated July 13, 2011 (“Effective Date”) and is made between:

 

(1)           DAVID PARCELL (“You”); and

 

(2)           VERINT SYSTEMS UK LIMITED (“the Company”)

 

RECITALS

 

(A)          Your original contract of employment was made between you and
COMVERSE INFOSYS UK Limited (“Comverse”) and was signed by you on 16 April 2001
(“the Contract”).

 

(B)           The parties acknowledge that you are currently employed under the
terms and conditions set out in the Contract, save that you are now employed by
the Company rather than Comverse.  Accordingly, all references to Comverse in
the Contract should be substituted with the Company’s name.

 

(C)           The parties have entered into a Supplemental Employment Agreement,
dated 13 June, 2008 (the “Amendment”) which varies the terms of the Contract
(the Contract as modified by the Amendment, the “Amended Contract”).

 

(D)          The parties intend by this Agreement to vary the terms of the
Amended Contract by mutual agreement.  Where any term of this Agreement differs
from any term of the Amended Contract, the parties intend that the terms of this
Agreement shall prevail.

 

VARIATIONS TO THE AMENDED CONTRACT

 

1.             Severance Bonus

 

1.1           Except as provided in clause 6 below, in the event that your
employment is terminated by the Company for any reason other than for Cause (as
defined in sub-clause 1.2 below) or you resign for Good Reason (as defined in
sub-clause 1.2 below) you will be entitled to receive the following within 30
days of the termination of your employment (the date of your termination of
employment, “the Termination Date): a Severance Bonus in the amount of six (6)
months’ base salary which will be calculated by reference to the level of base
salary in effect on the Termination Date less such statutory deductions as the
Company is obliged to make, payable in a lump sum.  This severance bonus is in
addition to your entitlement to notice as set out at 15.1 of the Contract and
supersedes and replaces any severance or redundancy payments under local Company
policy or practice.

 

1.2           For the purposes of this Agreement, the following terms shall have
the following meanings:

 

(a)           “Cause” shall mean:

 

(i)            (1) termination for a reason set out in sub clause 15.3 of the
Contract or (2) indictment for a crime involving dishonesty, fraud, or moral
turpitude which is materially harmful to the Company, Verint Systems Inc.
(“VSI”), or any Associated Company (including reputational harm); or

 

(ii)           wilful and intentional breach by you of your obligations to the
Company or any of its subsidiaries or pursuant to the Contract, which is
materially harmful to the Company or any of its subsidiaries; or

 

--------------------------------------------------------------------------------


 

(iii)          wilful misconduct, or any wilful dishonest or wilful fraudulent
act by you in connection with your performance of your duties for the Company
which is materially harmful to the Company; or

 

(iv)          material violation of any securities laws, rules or regulations,
as determined by a court or any other governmental body of competent
jurisdiction; or

 

(v)           material violation of any material Company policy or procedure
provided to you, including, without limitation, a material violation of the
Company’s Code of Business Conduct and Ethics and the Company’s policies on
harassment, discrimination or substance abuse, resulting in material and
demonstrable harm to the Company; or

 

(vi)          gross neglect of your material duties for the Company which is
materially harmful to the Company or any of its subsidiaries

 

PROVIDED THAT you do not cure such misconduct described in (ii), (iii) or (vi),
or such misconduct is not susceptible to cure, within 15 days following your
receipt from the Company of written notice of the same.

 

(b)           “Good Reason” shall mean the occurrence of any of the following
events without your prior written consent:

 

(i)            a significant reduction in your authorities, duties, position,
titles or reporting status; or

 

(ii)           the assignment to you of duties inconsistent with your position
or an adverse alteration in the nature of your duties and/or responsibilities,
reporting relationships, positions, titles or authority PROVIDED THAT Good
Reason shall not exist where such an assignment or alteration is due solely to
the Company ceasing to be an issuer of registered securities; or

 

(iii)          any reduction by the Company in your base salary or Target Bonus
(as defined below); or

 

(iv)          the relocation of your place of employment by more than 30 miles
from its location as of the Effective Date; or

 

(v)           a material breach by the Company of any provision of this
Agreement or any other agreement between you and Company and its subsidiaries;
or

 

(vi)          any failure by the Company to obtain the assumption in writing of
any obligation of the Company or any affiliate to perform any agreement between
you and the Company or any affiliate by any successor to all or substantially
all of the assets of the Company, whether by operation of law or contractually,
as of the date of such transaction,

 

PROVIDED THAT the events described in this sub-clause 1.2(b) shall constitute
Good Reason only if the Company fails to cure such event within 30 days after
receipt from you of written notice of the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
90th calendar day following the later of its occurrence or your knowledge
thereof, unless you have given the Company written notice thereof prior to such
date.

 

(c)           “Associated Company” shall mean:

 

--------------------------------------------------------------------------------


 

(i)            a holding company or subsidiary of the Company (within the
meaning of section 736 of the Companies Act 1985); or

 

(ii)           a company over which the Company has control (within the meaning
of section 840 of the Income and Corporation Taxes Act 1988).

 

1.3           For the avoidance of doubt, in the event that your employment is
terminated for Cause or by you for any reason which is not a Good Reason, you
are not entitled to receipt of the benefits set out in sub-clause 1.1 above.

 

2.             Salary; Annual Bonus; Quarterly Bonus

 

2.1           Section 7.1 of the Contract (Salary) is hereby deleted in its
entirety and replaced with the following:

 

“7.1         Salary; Annual Bonus; Quarterly Bonus

 

(a)           Your current basic salary is £206,000 per annum.  Basic salary
will be paid by direct transfer into your nominated bank account on the 25th,
or the first working day thereafter, of each calendar month.  On joining or
leaving during the course of the month, you will be paid 1/261 of your annual
salary for each day worked.

 

(b)           With respect to each full fiscal year during the term of the
Contract, you will be eligible to earn an annual bonus award (the “Annual
Bonus”) payable following the fourth quarter of such fiscal year, which bonus
shall have an aggregate target bonus opportunity of £82,400 (the “Target
Bonus”), based upon the achievement of performance goals established by the
Compensation Committee of VSI’s Board (the “Committee”) with respect to such
fiscal year.

 

(i)            You will be eligible to earn a portion of the Annual Bonus for a
given fiscal year during each of the first three fiscal quarters of such year
(each, a “Quarterly Bonus”) pursuant to a quarterly bonus sub-plan established
by the Committee in conjunction with the annual bonus plan.

 

(ii)           Quarterly Bonuses will be payable following the completion of
each fiscal quarter based upon the achievement of performance goals established
by the Committee for such fiscal quarter.

 

(iii)          Once awarded, a Quarterly Bonus is not subject to increase or
decrease based on the results of subsequent quarters or based on the annual
results for such year, however, the amount of any Quarterly Bonuses earned by
You will reduce the amount of the Annual Bonus payment to which You are
entitled.

 

(c)           The determination as to whether the quarterly or annual
performance goals have been achieved and whether and to what extent any
quarterly or annual bonus is to be paid with respect to such achievement shall
be made in the sole discretion of the Committee and shall be consistent with and
subject to the requirements set forth in Section 162(m) of the U.S. Internal
Revenue Code (as amended) with respect to individuals who are “covered
employees” within the meaning of Section 162(m).

 

--------------------------------------------------------------------------------


 

(d)           You shall be entitled to such increases in the Target Bonus, if
any, as may be determined from time to time in the sole discretion of the
Committee.  Each Annual Bonus and each Quarterly Bonus will be paid in
accordance with the normal payroll practices of VSI for senior executive
bonuses. For the avoidance of doubt, unless otherwise provided in this
employment contract, as amended, you have no entitlement to receive an Annual
Bonus or Quarterly Bonus unless and until the date when the Committee makes a
determination as to the satisfaction of the relevant performance goal or goals
relating to such bonus and the extent of the payment thereof.  The Company will
make available to you supporting calculations in relation to achievement against
performance goals and the level of the Annual Bonus or Quarterly Bonus, as
applicable.”

 

2.2           Except as provided in clause 6 below, the following conditions
will apply on termination of your employment:

 

(a)           if your employment is terminated by you for Good Reason or your
employment is terminated by the Company for any reason other than for Cause, you
will be paid a lump sum cash payment of a pro rata portion of the Annual Bonus
(less such statutory deductions as the Company is obliged to make and less any
Quarterly Bonuses paid in the fiscal year in which your termination occurs), if
any, to the extent not previously paid, that you would have been entitled to
receive pursuant to Section 7.1 of the Contract (as amended hereby) in such
fiscal year following the conclusion of the performance period, based upon the
percentage of the fiscal year that shall have elapsed through the date of your
termination of employment and your, VSI’s, and the Company’s actual performance
for the applicable performance period, payable at the same time bonuses are paid
to other senior executives of VSI for such fiscal year;

 

(b)           for the avoidance of doubt, if your employment is terminated by
the Company for Cause, or by you for a reason which is not a Good Reason, you
are not entitled to receipt of the benefits set out in sub-clause 2.2(a) above.

 

2.3           In the event that you become “disabled” for the purposes of
receiving permanent health insurance, the Company will exercise its discretion
to pay you a pro rata Annual Bonus (less such statutory deductions as the
Company is obliged to make and less any Quarterly Bonuses paid in the fiscal
year in which your disability occurs), assessed and paid in the same way as that
described at sub-clause 2.2(a) above.  Should you remain so disabled in future
fiscal years thereafter, the payment of any Annual Bonus and Quarterly Bonus
will be entirely at the Company’s discretion.

 

3.             Termination by Reason of Your Death

 

3.1           Your employment shall terminate immediately upon your death. 
However, in such circumstances your Estate shall be entitled to receive, subject
to any statutory deductions the Company is required to make, the following
payments and benefits:

 

(a)           all accrued but unpaid base salary and pension contributions in
respect of the period up to and including the date of your death;

 

(b)           a pro rata Annual Bonus in respect of the fiscal year in which
your death occurs (less such statutory deductions as the Company is obliged to
make and less any Quarterly Bonuses paid in the fiscal year in which your death
occurs), assessed and paid in the same way as that described at sub-clause
2.2(a) above; and

 

--------------------------------------------------------------------------------


 

(c)           any sums received by the Company as a consequence of your death in
respect of your life assurance policy other than where you have previously
nominated a specific beneficiary or beneficiaries in respect of such sums, in
which case they will be paid directly to such beneficiary(ies) in accordance
with your wishes.

 

4.             Indemnification and Directors and Officers Liability Insurance

 

4.1           The Company agrees that if you are made a party to, are threatened
to be made a party to, receive any legal process in, or receive any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (“a
Proceeding”), by reason of the fact that you are or were a director, officer,
employee, consultant or agent of the Company or any of its Associated Companies,
or are or were serving at the request of, or on behalf of, the Company as a
director, officer, member, employee, consultant or agent of another corporation,
limited liability corporation, partnership, joint venture, trust or other
entity, including service with respect to employee benefit plans, whether or not
the basis of such Proceeding is your alleged action in an official capacity
while serving as a director, officer, member, employee, consultant or agent of
the Company or other entity, the Company and its successors and/or assigns will
indemnify, hold harmless, and defend you to the fullest extent permitted or
authorized by the Company’s or VSI’s certificate of incorporation or by-laws or,
if greater, by applicable law, against any and all costs, expenses, liabilities
and losses (including, without limitation, penalties and amounts paid or to be
paid in settlement and any reasonable cost and fees incurred in enforcing your
rights to indemnification or contribution, advancement of expenses or coverage
under directors’ and officers’ liability insurance policies) incurred or
suffered by you in connection therewith, and such indemnification shall continue
as to you even though you have ceased to be a director, officer, member,
employee, consultant or agent of the Company or other entity and shall inure to
the benefit of your heirs, executors and administrators.  The Company shall
reimburse you for all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees; PROVIDED THAT you provide notice to the
Company and VSI prior to retaining counsel in connection with any Proceeding)
incurred by you in connection with any Proceeding promptly after receipt by the
Company or VSI of a written request for such reimbursement and appropriate
documentation associated with these expenses.  Such request shall include an
undertaking by you to repay the amount of such advance if it shall ultimately be
determined by a final, non-appealable decision of a court of competent
jurisdiction that you are not entitled to be indemnified against such costs and
expenses.  The Company also agrees to have any successor to all or substantially
all of its business or assets to expressly agree to assume the Company’s
obligations under this clause 4.

 

4.2           Neither the failure of the Company or VSI (including its board of
directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any Proceeding concerning payment of
amounts claimed by you under clause 4.1 hereof that your indemnification is
proper because you have met the applicable standard of conduct, nor a
determination by the Company or VSI (including its board of directors,
independent legal counsel or stockholders) that you have not met such applicable
standard of conduct, shall create a presumption or inference that you have not
met the applicable standard of conduct.

 

4.3           The Company or VSI will continue and maintain a directors’ and
officers’ liability insurance policy covering you at a level, and on terms and
conditions, no less favorable to you than the coverage the Company or VSI
provides other similarly-situated executives or directors until such time as
suits against you are no longer permitted by law.  In all events, you shall be
covered, in respect of your activities as an officer, director or employee of
the Company or any of its affiliates, by the Company’s or VSI’s directors and
officers liability insurance policy with a top rated insurer with the usual
coverage (with respect to scope and period) and deductibles in a total policy
amount not to be less than U.S.$10,000,000 or other comparable

 

--------------------------------------------------------------------------------


 

policies, if any, obtained by the Company’s or VSI’s successors, to the fullest
extent permitted by such policies.

 

4.4           Nothing in this clause 4 shall be construed as reducing or waiving
any right to indemnification, or advancement of expenses or coverage under any
directors’ and officers’ liability insurance policies you would otherwise have
under the Company’s or any affiliate’s certificate of incorporation or by-laws
or under applicable law.

 

5.             Additional Bonus

 

5.1           In the event that your employment is terminated by the Company for
any reason other than for Cause or you resign for Good Reason (but excluding a
termination as a result of death or disability), then, except as provided in
clause 6 below, in addition to the benefits set out in sub-clauses 1.1 and 2.2
above, you will be entitled to an additional bonus (“Additional Bonus”) of an
amount equivalent to the average of the Annual Bonuses (inclusive of amounts
paid as Quarterly Bonuses in such year) actually paid or payable to you with
respect to the 3 most recently completed years’ service, less such statutory
deductions as the Company is obliged to make, such amount to be payable in equal
monthly instalments over a 12 month period following such termination.

 

5.2           For the avoidance of doubt, if your employment is terminated by
the Company for Cause, or you resign for a reason which is not a Good Reason,
you are not entitled to receive the Additional Bonus.

 

6.             Change of Control

 

6.1           If your employment is terminated for any reason other than for
Cause, or you resign for Good Reason:

 

(a) upon, or within 12 months following, a Change in Control, or

 

(b) at a time when VSI or Comverse Technology, Inc. (“Comverse US”) is party to
an agreement, the consummation of which would result in the occurrence of a
Change in Control (whether or not a Change in Control actually occurs), or

 

(c) within the six (6) month period preceding the entrance by VSI or Comverse US
into an agreement, the consummation of which would result in the occurrence of a
Change in Control (whether or not a Change in Control actually occurs), and such
termination is made in contemplation of or in connection with the potential
Change in Control, or

 

(d) within the nine (9) month period preceding the consummation of a Change in
Control, and such termination is made in contemplation of or in connection with
the potential Change in Control, or

 

(e) in connection with a resolution or consent of the Board of Directors
(“Board”) of VSI authorizing the payment of the amounts and benefits described
in this clause 6,

 

then in lieu of the payments or benefits under sub-clauses 1.1, 2.2, and 5.1,
you shall be entitled to the following payments and benefits (which are in
addition to your entitlement to notice as set out at 15.1 of the Contract and
supersede and replace any severance or redundancy payments under local Company
policy or practice):

 

(x)            A lump sum cash payment equal to the sum of (i) 12 months base
salary calculated in accordance with your base salary in effect on the
Termination Date and (ii) 1.5 times your Target Bonus, or if higher, your Target
Bonus for the year immediately prior to the year in

 

--------------------------------------------------------------------------------


 

which a Change in Control occurs, payable to you on the 60th calendar day
following the Termination Date;

 

(y)           A lump sum cash payment of a pro rata portion of your Target Bonus
(as in effect on the Termination Date, if any, that you would have been entitled
to receive pursuant to Section 7.1 of the Contract (as amended hereby) in such
year (if such year had been completed) based upon the percentage of the fiscal
year that shall have elapsed through the Termination Date, your actual
performance and assuming that VSI’s and the Company’s actual performance through
the Termination Date were annualized through the end of such year, payable to
you on the 60th calendar day following the Termination Date; and

 

(z)            As of the Termination Date all outstanding equity awards shall
vest and become non-forfeitable, with any outstanding stock options immediately
vesting and becoming exercisable, the restriction period (including any vesting
requirements) on any restricted stock and restricted stock units held by you
shall cease to apply, and any other vesting requirements or conditions with
respect to the foregoing or other equity-based awards (including any “phantom”
awards) held by you shall cease to apply and be disregarded, and such awards
shall be settled in accordance with the terms of the plan and/or the applicable
award agreement; provided that (i) in event you hold one or more “tandem”
awards, only one side of each such tandem award shall vest (pursuant to the
terms and conditions of such awards) and (ii) notwithstanding the terms of the
plan or the applicable award agreements, if VSI reasonably determines on the
basis of advice from independent external counsel that the settlement of some or
all of such awards in stock is not feasible at such time (for legal, regulatory,
or other reasons), such awards will instead be settled in cash or cash-cancelled
based on the fair market value of VSI’s stock at such time (as determined in
good faith by the Board of VSI); all amounts or shares payable or deliverable
under this paragraph to be paid or delivered to you on the 60th calendar day
following the Termination Date.

 

6.2           For the purposes of this Agreement, Change in Control shall mean:

 

(a)           the acquisition by any Non-Verint Person, entity or affiliated
group (other than Comverse US), in one or a series of transactions of more than
50% of the voting power of VSI, or the acquisition of all the common stock of
VSI (other than equity held by employees which is assumed in such transaction)
following which the common stock of VSI is no longer publicly traded; or

 

(b)           the requirement that any Non-Verint Person, entity or affiliated
group (other than Comverse US), consolidate with its financial results the
financial results of VSI; or

 

(c)           a merger or consolidation in which the holders of VSI’s equity
securities would not be holders of 50% or more of the voting power of the merged
or consolidated entity; or

 

(d)           a sale of all or substantially all of VSI’s assets; or

 

(e)           during any period of 2 consecutive years, Incumbent Directors
cease to constitute at least a majority of VSI’s Board.  “Incumbent Directors”
shall mean: (i) the directors who were serving at the beginning of such 2 year
period, (ii) any directors whose election or nomination was approved by the
directors referred to in (i) or by a director approved in this point (ii), and
(iii) at any time that Comverse US owns the majority of the voting power of VSI,
any director nominated by Comverse US.

 

6.3           For the purposes of this Agreement, Non-Verint Person shall mean
“Person” as defined in Section 3(a)(9) of the U.S. Securities Exchange Act of
1934 (as amended), as modified and used in Sections 13(d) and 14(d) thereof, but
excluding (i) VSI or any of its subsidiaries, (ii) a

 

--------------------------------------------------------------------------------


 

trustee or other fiduciary holding securities under an employee benefit plan of
VSI or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareowners of VSI in substantially the
same proportions as their ownership of stock of VSI.

 

7.             Clawback of Bonus and/or Incentive Awards

 

7.1           Notwithstanding anything to the contrary, if VSI’s financial
statements for the year ended January 31, 2009 and thereafter are restated due
to material non-compliance, as a result of your misconduct, with any financial
reporting requirement under the U.S. securities laws applicable to such fiscal
year, you shall, at the request of the Committee and without making any claim
for compensation in respect thereof, return or forfeit, as applicable, all or a
portion (but no more than 100%) of any bonus (including the Additional Bonus,
but specifically excluding any “Special Bonus” paid to you in the amount of
$120,000 in respect of the year ended January 31, 2008) or any incentive award
(including equity awards such as stock options or restricted stock units, but
specifically excluding any shares of restricted stock)  made to you during your
employment with the Company as incentive for the specific fiscal year or years
(in the case of equity awards granted during your employment with the Company,
the portion of the award vested during such fiscal year or years) required to be
restated for the year ended January 31, 2009 and thereafter.  For example, if
you are granted an award in the year ended January 31, 2010 (and during your
employment with the Company) that vests in installments based on performance in
the year ended January 31, 2011 and the year ended January 31, 2012, and VSI’s
financial statements for the year ended January 31, 2011 are required, as a
result of your misconduct, to be restated due to material noncompliance with any
financial reporting requirements as set forth above, the portion of the award
which vests in the year ended January 31, 2011 based on achievement of the
performance targets for the year ended January 31, 2011 shall be subject to
clawback in accordance with this clause 7, but the portion of the award which
vests in the year ended January 31, 2012 shall not be subject to forfeiture or
clawback.  Or, if based on the same facts as set forth in the preceding
sentence, you are paid a bonus in the year ended January 31, 2012 for
performance in the year ended January 31, 2011, such bonus shall be subject to
clawback in accordance with this clause 7, but not any bonus paid for any other
fiscal year.  The amount to be recovered from you shall be the amount by which
the bonus or incentive compensation award exceeded the amount that would have
been payable to you had the financial statements been initially filed as
restated (including, but not limited to, the entire award), as reasonably
determined by the Committee.

 

7.2           The Company shall determine, in its absolute sole discretion,
whether it shall effect any such recovery by way of:

 

(a)           immediately seeking repayment from you;

 

(b)           reducing the amount that would otherwise be payable to you under
any Annual Bonus, Quarterly Bonus or other incentive arrangement maintained by
the Company;

 

(c)           withholding payment of any future increases in salary or any
Annual Bonus, Quarterly Bonus or other incentive awards that would otherwise
have been made to you; or

 

(d)           by any combination of the foregoing.

 

7.3           You agree for the purposes of section 13 of the Employment Rights
Act 1996 that, where the circumstances of this clause 7 are fulfilled, the
Company may make appropriate deductions from any remuneration to which you would
otherwise be entitled under any relevant bonus or other incentive plan (or by
way of salary increase).  It is however acknowledged and agreed

 

--------------------------------------------------------------------------------


 

that no such deductions may be made from the basic salary or pension
contributions to which you shall be entitled at the time such deductions are
made.

 

7.4           This clause 7 is without prejudice to the Company’s right to
terminate your employment by reason of gross misconduct in the event that it
determines that you have been responsible for a mis-statement in the financial
statements or company accounts of VSI.

 

8.             Post-Termination Restrictive Covenants

 

8.1           Your previously agreed obligations under clause 18 of the Contract
shall be unaffected by this Agreement, save that:

 

(a)           the following words shall be added at the end of sub-clause
18.6.2:  “… and being business of a type in which you were involved in the last
12 months or your employment (the “Restricted Business”)”;

 

(b)           the following words shall be added at the start of sub-clause
18.6.3:  “For the purposes of carrying out the Restricted Business…”;

 

(c)           the definition of “Restricted Area” in sub-clause 18.9 be
substituted with the following:  “England, Scotland, Wales, Ireland and any
country in North America, Europe, the Middle East or Africa in which the Company
or any Associated Company practices the Restricted Business; and

 

(d)           for the avoidance of doubt, you expressly acknowledge that your
obligations previously relating to or owed to Comverse under clause 18 of the
Contract now relate to and are owed to the Company.

 

9.             Compromise Agreement

 

9.1           Receipt of the benefits described at sub-clauses 1.1, 2.2, 5 and 6
above are conditional upon you signing a Compromise Agreement (or equivalent
termination agreement), in substantially the same form as that appearing in
Schedule 1 of this Agreement confirming your acceptance of the benefits in full
and final settlement of all and any claims which you may have against the
Company or any Associated Company.  If the Compromise Agreement has not been
executed and delivered to the Company within sixty (60) calendar days following
your termination, the Company will cease to have any obligations to make any
payments or provide any benefits under this Agreement.

 

10.           Assignment of Intellectual Property

 

10.1         You agree that upon conception and/or development of any idea,
discovery, invention, improvement, software, writing or other material or design
that: (i) relates to the business of the Company or any Associated Company, or
(ii) relates to the Company’s or any Associated Company’s actual or demonstrably
anticipated research or development, or (iii) results from any work performed by
you for the Company or any Associated Company, to the extent that ownership does
not vest in the Company by operation of the law, you will assign to the Company
(or its designee) the entire right, title and interest in and to any such idea,
discovery, invention, improvement, software, writing or other material or
design.  You hereby irrevocably waive all moral rights under the Copyright
Designs and Patents Act 1988 (and all similar rights in other jurisdictions)
which you may have in any of the works referred to in this clause.

 

10.2         You have no obligation to assign any idea, discovery, invention,
improvement, software, writing or other material or design that you conceive
and/or develop entirely in your own time

 

--------------------------------------------------------------------------------


 

without using the Company’s or its affiliates’ equipment, supplies, facilities,
or trade secret information unless the idea, discovery, invention, improvement,
software, writing or other material or design either: (i) relates to the
business of the Company or any Associated Company, or (ii) relates to the
Company’s or any Associated Company’s actual or demonstrably anticipated
research or development, or (iii) results from any work performed by you for the
Company or any Associated Company, in which case you will assign to the Company
(or its designee) the entire right, title and interest in and to any such idea,
discovery, invention, improvement, software, writing or other material or
design.

 

10.3         You agree that any idea, discovery, invention, improvement,
software, writing or other material or design that relates to the business of
the Company or any Associated Company or relates to the Company’s or any
Associated Company’s actual or demonstrably anticipated research or development
which is conceived or suggested by you, either solely or jointly with others,
within one (1) year following termination of your employment shall be presumed
to have been so made, conceived or suggested in the course of such employment
with the use of the Company’s equipment, supplies, facilities, and/or trade
secrets unless you can conclusively prove otherwise.

 

10.4         In order to determine the rights of you and the Company in any
idea, discovery, invention, improvement, software, writing or other material,
and to ensure the protection of the same, you agree that during your employment,
and for one (1) year after termination of your employment, you will immediately
and fully disclose to the Company any idea, discovery, invention, improvement,
software, writing or other material or design conceived, made or developed by
you solely or jointly with others.  The Company agrees to keep any such
disclosures confidential.  You also agree to record descriptions of all work in
the manner directed by the Company and agree that all such records and copies,
samples and experimental materials will be the exclusive property of the
Company.

 

10.5         You agree that at the request of and without charge to the Company,
but at the Company’s expense, you will execute a written assignment of the idea,
discovery, invention, improvement, software, writing or other material or design
to the Company (or its designee) and will assign to the Company (or its
designee) any application for letters patent or for trademark registration made
thereon, and to any common-law or statutory copyright therein; or to any
application for a registered design right (or equivalent) or to any unregistered
design right (or equivalent) therein, or other property right therein; and that
you will do whatever may be necessary or desirable to enable the Company (or its
designee) to secure any patent, trademark, copyright, design right or other
property right therein in the United States, UK, and in any foreign country, and
any division, renewal, continuation, or continuation in part thereof, or for any
reissue of any patent issued thereon.

 

10.6         In the event the Company is unable, after reasonable effort, and in
any event after ten business days of exerting such reasonable efforts, to secure
your signature on a written assignment to the Company of any application for
letters patent or for trademark registration, or to any common-law or statutory
copyright, or to any application for a registered design right (or equivalent)
or to any unregistered design right (or equivalent) or other property right
therein, whether because of your physical or mental incapacity or for any other
reason whatsoever, you irrevocably designate and appoint the Chief Legal Officer
and/or General Counsel of VSI as your attorney-in-fact to act on your behalf to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, copyright
or trademark.

 

10.7         You acknowledge that to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by you during your employment with

 

--------------------------------------------------------------------------------


 

the Company shall be considered a “work made for hire” and that ownership of any
and all copyrights in any and all such items shall belong to the Company.  The
item will recognize the Company as the copyright owner, will contain all proper
copyright notices, e.g., “(creation date) Verint Systems Inc., All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.

 

11.           Change in Control Equity Acceleration

 

11.1         Upon a Change in Control (as defined herein or in the applicable
stock incentive compensation plan), if outstanding equity awards held by all
senior executives of the VSI are not assumed in connection with such Change in
Control, all of your outstanding equity awards shall vest and become
non-forfeitable, with any outstanding stock options immediately vesting and
becoming exercisable, the restriction period (including any vesting
requirements) on any restricted stock and restricted stock units held by you
shall lapse, and any other vesting requirements or conditions with respect to
the foregoing or other equity-based awards (including any “phantom” awards) held
by you shall lapse and be disregarded.  For purposes of this clause 11, an
equity award shall be considered assumed if, and only if, each of the following
conditions are met: (i) stock options and stock appreciation rights are
converted into a replacement award in a manner that complies with Section 409A
of the U.S. Internal Revenue Code and preserves the intrinsic value of the
equity award on the date of the Change in Control; (ii) restricted stock units
and restricted stock awards are converted into a replacement award covering a
number of shares of common stock of the entity effecting the Change in Control
(or a successor or parent corporation), as determined on a basis no less
favorable to the holder of such award than the treatment applied to shareholders
generally; PROVIDED THAT to the extent that any portion of the consideration
received by holders of VSI common stock in the Change in Control transaction is
not in the form of the common stock of such entity (or a successor or parent
corporation), the number of shares covered by the replacement award shall be
based on the average of the high and low selling prices of the common stock of
such entity (or a successor or parent corporation) that is the subject of the
replacement award on the established stock exchange on the trading day
immediately preceding the date of the Change in Control; (iii) the replacement
award contains provisions for scheduled vesting, attainability of performance
targets (if applicable) and treatment on termination of employment (including
the definition of Cause and Good Reason as set forth in the controlling
document) that are no less favorable to the holder than the underlying award
being replaced (including taking into account any provisions of any employment
agreement), and all other terms of the replacement award (other than the
security and number of shares represented by the replacement award) are no less
favorable to the holder than the underlying award; and (iv) the security
represented by the replacement award is of a class that is publicly held and
traded on an established stock exchange.  In the event your awards are assumed
in connection with a Change in Control in accordance with this clause 11, your
underlying award(s), and any replacement award(s), shall be treated no less
favorably than the standards set forth in items (i) through (iv) of the
preceding sentence.

 

SIGNED by:

 

 

/s/ David Parcell

 

David Parcell

 

 

--------------------------------------------------------------------------------


 

SIGNED FOR and on behalf of

)

 

VERINT SYSTEMS UK LIMITED

)

 

 

 

 

 

 

 

/s/ Douglas Robinson

 Director

 

 

 

 

/s/ Peter Fante

 Director/Company Secretary

 

 

 

 

July 13, 2011

 Dated

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Draft No:                ****

Draft Date:             ****

 

DATED                                                                                                                                                                                                                                                                                         
200*

 

(1)                            VERINT SYSTEMS UK LIMITED

 

(2)                            DAVID PARCELL

 

 

--------------------------------------------------------------------------------

 

DRAFT COMPROMISE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

[g179321ko05i001.jpg]

21 Tudor Street, London EC4Y 0DJ

Telephone: +44 (0) 20 7039 5959

Fax: +44 (0) 20 7039 5999

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

Page

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

 

1

2.

TERMINATION DATE

 

1

3.

FULL AND FINAL SETTLEMENT

 

2

4.

COMPENSATION

 

3

5.

COMPANY PROPERTY

 

3

6.

RESTRICTIVE COVENANTS

 

4

7.

CONFIDENTIALITY

 

4

8.

WARRANTIES

 

4

9.

RESIGNATION FROM OFFICE

 

5

10.

THIRD PARTIES

 

5

11.

GENERAL

 

5

SCHEDULE 1

 

7

SCHEDULE 2 Draft Letter of Resignation

 

8

 

--------------------------------------------------------------------------------


 

WITHOUT PREJUDICE

 

DATED

200*

PARTIES

 

(1)                                  Verint Systems UK Limited (a company
registered in England and Wales with company number 02602824) whose registered
office is at [·] (“the Company”) and

 

(2)                                  David Parcell of [·] (“the Employee”);

 

INTRODUCTION

 

(A)                              The Employee was employed under the terms of a
contract of employment dated 16 April 2001 which was amended by means of a
Supplemental Employment Agreement dated 13 June 2008 and further amended by an
Amended and Restated Supplemental Employment Agreement dated [   ]2011.  These
documents will hereafter collectively be referred to as “the Contract”.

 

(B)                                The Parties are entering into this Agreement
(which is executed by the Employee only as a Deed) to record and implement the
terms and conditions on which the Employee’s employment [has] [will] come to an
end.

 

AGREEMENT

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                                 In this Agreement the following expressions
shall have the following meanings:

 

“the Group” means any company which is a holding company of the Company or a
subsidiary undertaking of the Company or of any such holding company (as such
expressions are defined in Sections 548, 1159 and 1162 of the Companies Act
2006);

 

“NICs” means employee National Insurance Contributions;

 

“Termination” means the termination of the Employee’s employment by the Company
on the Termination Date;

 

“Termination Date” means the date specified in clause 2 of this Agreement.

 

1.2                                 References to clauses or clause numbers
shall, unless the contrary is apparent from the context, be to clauses and
clause numbers of this Agreement.

 

2.                                      TERMINATION DATE

 

2.1                                 The employment of the Employee by the
Company [will] terminate[d] on [·] [by mutual agreement and he [will]/[has]
receive[d] (together with his P45) his salary and other benefits including
payment for all accrued holiday entitlement until this date [in the agreed sum
of £[·]] less tax and other statutory deductions.

 

2.2                                 The Company will reimburse to the Employee
all reasonable business expenses incurred before the Termination Date by the
Employee in connection with his duties to the Company and/or any Group Company
subject to the Employee’s compliance with the Company’s usual guidelines
relating to the reimbursement of expenses and the production of appropriate
receipts or other supporting documents.

 

1

--------------------------------------------------------------------------------


 

3.                                      FULL AND FINAL SETTLEMENT

 

3.1                                 The Employee accepts the severance terms and
arrangements set out in this Agreement in full and final settlement of all or
any costs, claims, expenses, rights of action or any other rights which he has
or may have against the Company or any member of the Group or any shareholder,
director, employee, agent or officer of the Company or any member of the Group. 
He waives any entitlement to such costs, claims, expenses, rights of action and
other rights against the Company or any member of the Group or such shareholder,
director, employee, agent or officer including, without limitation, the
following:

 

(A)                              any claim for unfair dismissal under the
Employment Rights Act 1996 or any contractual redundancy payment arising out of
the Termination;

 

(B)                                any claim for a statutory redundancy payment
under the Employment Rights Act 1996 as a result of the Termination;

 

(C)                                any claim for unlawful deduction from wages
under the Employment Rights Act 1996 arising from any sum due in connection with
the Employee’s employment and outstanding on the Termination;

 

(D)                               any claim under Regulation 30, 31, 32 or any
other provision of the Working Time Regulations 1998;

 

(E)                                 any claim for unlawful discrimination under
Sections 4, 7, 32, 33 or any other provision of the Race Relations Act 1976
(“RRA”) in connection with his employment or the Termination;

 

(F)                                 any claim for unlawful discrimination under
Sections 4, 5, 6, 12, 57, 58 or any other provision of the Disability
Discrimination Act 1995 (“DDA”) in connection with his employment or the
Termination;

 

(G)                                any claim for unlawful discrimination under
any provision of the Employment Equality (Age) Regulations 2006 in connection
with his employment or Termination;

 

(H)                               any claim for wrongful dismissal or any claim
for breach of any express or implied term of the Contract;

 

(I)                                    any claim under European Union Law in
connection with his employment or the Termination;

 

(J)                                   any claim under Section 47B of the
Employment Rights Act 1996;

 

(K)                               any claim for accrued but untaken holiday
entitlement;

 

(L)                                 any other claim under statute, contract or
common law arising out of his employment or the Termination but excluding any
claim the Employee might have for any personal injuries suffered in the course
of his employment or in relation to the Employee’s accrued pension entitlement.

 

3.2                                 The Employee undertakes that neither he nor
anyone acting on his behalf shall institute legal proceedings against the
Company or any member of the Group or any of its or their officers or employees
in the employment tribunal or any other court or tribunal other than to enforce
the terms of this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.3                                 After taking the legal advice referred to in
this Agreement the claims which the Employee is aware he has or may have against
the Company and/or any member of the Group are those referred to in clause 3.1.

 

3.4                                 The parties acknowledge and agree that the
relevant conditions relating to compromise agreements in Section 203 of the
Employment Rights Act 1996 and to compromise contracts under Section 72 of the
RRA, Section 9 of the DDA, Paragraph 2(2) Schedule 5 of the Employment Equality
(Age) Regulations 2006 and Section 32 of the Working Time Regulations 1998 have
been satisfied and the Employee confirms that he has received independent legal
advice on the terms and effect of this Agreement, and its effect on his ability
to pursue his rights before an employment tribunal, and, in particular, his
ability to bring claims for unfair dismissal, redundancy, any unauthorised
deductions from wages, race, disability discrimination, or any claim under
European Law. The Employee will procure that a certificate attached as Schedule
1 will be supplied to the Company by the Employee’s legal advisor.

 

3.5                                 The Company will pay up to the sum of £750 +
VAT as a contribution towards the Employees legal costs incurred for advice
received in respect of this Agreement.  Payment will be made directly to the
adviser’s firm upon receipt by the Company of an invoice addressed to the
Employee and marked payable by the Company.

 

4.                                      COMPENSATION

 

4.1                                 Subject to the Company receiving this
Agreement signed by the Employee and the certificate attached as Schedule 1
signed by the Employee’s legal advisor and also subject to the Employee’s strict
compliance with the terms of this Agreement, the Company will pay the Employee
the sum of £[·] (“the Compensation Payment”) in accordance with the payment
provisions contained in the Contract made up as follows [insert applicable
amounts depending on circumstances giving rise to termination: ie whether the
Severance Bonus, Annual Bonus (less any Quarterly Bonuses), Additional Bonus or
Change of Control terms are triggered].

 

[In the event that the Change of Control provisions under the Amended and
Restated Supplemental Employment Agreement are triggered, also include the
following:

 

4.2                                 In addition to the Compensation Payment, the
Employee will be entitled to the favourable stock treatment set out in clause
6.1(z) of the Amended and Restated Supplemental Employment Agreement dated
[    ]2011.]

 

4.3                                 The Compensation Payment will be subject to
such statutory deductions which the Company will be obliged to make.

 

5.                                      COMPANY PROPERTY

 

The Employee undertakes that he will promptly return to the Company all keys,
correspondence, documents, specifications, reports, papers, and records, and all
copies in whatever form they may be stored, and any other property belonging to
the Company or the Group which may be in his possession or control, including
computers, cell phones, blackberries…etc., and any property belonging to others
which may be in his possession or control, and which relates in any way to the
business or affairs of the Company or the Group, or to any supplier, agent,
distributor, or customer of the Company or the Group.

 

3

--------------------------------------------------------------------------------


 

6.                                      RESTRICTIVE COVENANTS

 

The Employee acknowledges that he will remain bound by the terms of clause 18 of
the Contract (as amended by the Supplemental Employment Agreements referred to
above).

 

7.                                      CONFIDENTIALITY

 

7.1                                 The parties agree that, save for disclosure
to their legal and/or financial advisers or to the HM Revenue & Customs (and in
the case of the Employee to his immediate family) and save as may be required by
law, they will keep confidential the terms and existence of this Agreement.

 

7.2                                 Each party agrees that it will not make or
publish or cause to be made or published any disparaging or untrue remark about
the other party or, as the case may be, its directors, officers or employees.

 

8.                                      WARRANTIES

 

The Employee warrants to the Company as follows:

 

8.1                                 he has not presented a Claim Form at an
office of the Employment Tribunals, or issued a claim form in the High Court or
County Court, in respect of any claim in the United Kingdom in connection with
his employment with the Company, and/or any member of the Group or the
Termination;

 

8.2                                 he has not commenced any other legal
proceedings in the United Kingdom or elsewhere in respect of any claim in
connection with his employment with the Company and/or any member of the Group
or the Termination;

 

8.3                                 he has not done any act or omitted to do any
act which

 

(A)                              if it was done or omitted to have been done (as
appropriate) and had come to the attention of the Company before the Termination
Date would have entitled the Company to terminate his employment summarily and
without compensation or

 

(B)                                if it was done or omitted to have been done
(as appropriate) after the Termination Date would have been in breach of the
terms of this Agreement had it been done or omitted to have been done (as the
case may be) after the date of this Agreement;

 

8.4                                 he has committed no breach of duty
(including fiduciary duty) owed to the Company or any other member of the Group.
For the avoidance of doubt, this Agreement shall not operate to release the
Employee from any liability owed to any member of the Group of which the
Employee was a director by virtue of his employment with the Company;

 

8.5                                 other than those claims referred to in
clause 3.1 and having taken the legal advice referred to in this Agreement he is
not aware of any claim he may have against the Company or any member of the
Group of whatever nature arising out of his employment or the Termination, nor
of any circumstances which might give rise to such a claim;

 

8.6                                 he has provided to his legal advisor
referred to in clause 3.4 all relevant information relating to his employment
with the Company and any Group Company and the Termination to enable the legal
advisor to advise the Employee on any statutory claims the Employee may have;
and

 

4

--------------------------------------------------------------------------------


 

8.7                                 he has not at the date of this Agreement
accepted, agreed to accept or been made any offer of a new contract of service
or for services nor has he entered into any form of arrangement that such an
offer will be made at any time in the future.

 

9.                                      RESIGNATION FROM OFFICE

 

By accepting the terms of this Agreement the Employee will be deemed to resign
on the Termination Date from his position as a director of the Company and from
all or any other office which he holds in the Company and/or any member of the
Group which resignation, if requested, shall be in the form of Schedule 2 to
this Agreement.

 

10.                               THIRD PARTIES

 

The Company is entering this Agreement for itself and on behalf of each Group
Company each of which may directly enforce any rights it has against the
Employee.

 

11.                               GENERAL

 

11.1                           This Agreement shall be governed by and construed
in accordance with the laws of England and Wales.

 

11.2                           Except in relation to any provisions of the
Contract which are stated to apply following the Termination (namely: the
restrictive covenants referred to in clause 6 above and the provisions relating
to the Clawback of Bonus and/or Incentive Awards, the Assignment of Intellectual
Property and the Indemnification and Directors and Officers Liability Insurance
contained in clauses 4, 7 and 10 of the Amended and Restated Supplemental
Employment Agreement dated [    ] 2011), this Agreement sets out the entire
agreement between the parties in relation to the rights of the Employee arising
upon or in relation to the Termination.  The Employee acknowledges and warrants
to the Company that he is not entering into this Agreement in reliance upon any
representation which is not expressly set out in this Agreement.

 

11.3                           Although marked “Without Prejudice” this
Agreement and associated “Without Prejudice” correspondence shall become open
and binding as between the parties when this Agreement has been signed by both
of them and dated.

 

EXECUTION

 

The Parties have executed this Agreement on the date first mentioned above as
evidence of their agreement to its terms.

 

SIGNED as a Deed by

 

)

Director

 

)

for and on behalf of

 

)

Verint Systems UK Limited

 

)

this        day of                                200*

 

)

 

 

 

 

 

 

[SIGNED by

 

)

Director

 

 

)

for and on behalf of

 

)

 

5

--------------------------------------------------------------------------------


 

Verint Systems UK Limited

)

this        day of                                200*

)]

 

 

 

 

EXECUTED and DELIVERED as a Deed by

)

David Parcell

)

this          day of [                              ]

)

in the presence of:

)

 

 

Witness signature

 

 

 

 

 

Witness name

 

 

 

 

 

Witness address

 

 

 

 

 

 

 

 

 

 

 

Witness occupation

 

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

I, [                  ], a solicitor with [                            ],
confirm to Verint Systems UK Limited (the “Company”) that I gave independent
legal advice to David Parcell as to the terms and effect of the Compromise
Agreement to which this Schedule 1 is attached and in particular its effects on
his ability to bring claims before an Employment Tribunal.

 

I confirm that I am a relevant independent advisor for the purposes of the
statutory provisions to which reference is made in clause 3.4 of the Compromise
Agreement to which this Schedule 1 is attached.  Further, at the time I gave the
advice referred to above there was in force a policy of insurance or an
indemnity covering members of a profession or a professional body covering the
risk of a claim by David Parcell in respect of any loss arising in consequence
of that advice.

 

I confirm that I am not acting and have not acted in this matter for the Company
or any associated Company.

 

 

Signed:

 

 

 

 

 

 

 

 

Dated:

 

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Draft Letter of Resignation

 

The Board of Directors

 

[                         ]

 

Dear Sirs

 

I resign with immediate effect as a director of the [above] compan[y][ies] and
confirm that I have no claim whatsoever outstanding against the Company arising
from the termination of my directorship or otherwise save as set out in a
Compromise Agreement dated [              ].

 

Yours faithfully

 

 

David Parcell

 

--------------------------------------------------------------------------------